Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 30 August 2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 20 August 2021 is accepted by the examiner and overcomes the objection to the IDS that was filed on 14 November 2018.

Drawings
The drawings received on 14 November 2018 are accepted by the examiner.

Specification
The specification received on 14 November 2018 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 2-12 and 14-22:   Regarding independent Claims 3, 14 and 16, the prosecution history, especially at the previous Remarks by applicant (filed on 30 August 2021, pages 7-8) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 2-12 and 21: the prior art does not disclose or suggest a drilling template, comprising: a rigid framework configured to be manipulated by an operator or an automaton; a set of traversing orifices arranged in the rigid framework in a pattern conforming to holes to drill into a structure to which the rigid framework is mounted, wherein the drilling template is formed of 3D printed material, including a polymer material and powdered graphene; wherein the rigid framework and the 3D printed circuit board are a 3D printed single piece component formed of 3D printed material including a polymer material and powdered graphene in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 14-15: the prior art does not disclose or suggest a method to form a drilling template, comprising: 3D printing including printing a rigid framework having a surface configured to be mounted to a surface of a structure of an aircraft or spacecraft; printing orifices in the rigid framework and open to the surface, wherein the orifices are printed in a pattern conforming to holes to drill in the structure; including sensors configured to measure values of parameters associated with the rigid framework and/or the structure, wherein at least one of the sensors is proximate at least one of the orifices; wherein the rigid framework and the 3D printed circuit board are a 3D printed single piece component formed of 3D printed material including a polymer material and powdered graphene in combination with the remaining limitations of the claims.


The following is an examiner's statement of reasons for allowance for Claims 16-20 and 22: the prior art does not disclose or suggest a drilling template, comprising: a rigid framework including a rigid plate having a plate surface conforming to a component surface of a component of an aircraft or spacecraft; orifices in the rigid plate and open to the plate surface, wherein the orifices are arranged in a 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
16 September 2021           

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861